Citation Nr: 1813037	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-45 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an effective date earlier than December 6, 2015 for the award of service connection for erectile dysfunction.

2. Entitlement to an effective date earlier than December 6, 2015 for the award of special monthly compensation (SMC) pursuant to 38 U.S.C. § 1114(k).

3. Entitlement to an effective date earlier than June 5, 2012 for the award of service connection for anxiety disorder.

4. Entitlement to an initial compensable rating for erectile dysfunction as of December 6, 2015.

5. Entitlement to an initial rating in excess of 50 percent for anxiety disorder as of June 5, 2012.

6. Entitlement to service connection for obstructive sleep apnea (OSA).

7. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to September 1988, July 2002 to April 2003, and from June 2004 to June 2012, with periods of service in the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2013 and February 2016 rating decisions of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).  

In a May 2016 letter, the representative requested a copy of the Veteran's claims file.  The Board notes that the Records Management Center fulfilled the request for documents in January 2017.

During the pendency of the appeal, an August 2016 rating decision granted an increased rating for anxiety disorder of 50 percent, effective June 5, 2012.  As this rating is not the maximum allowable, that issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for OSA, increased ratings for erectile dysfunction and anxiety disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran filed an original claim for entitlement to service connection for erectile dysfunction on December 6, 2015.

2. The Veteran filed an original claim for entitlement to service connection for anxiety disorder on January 11, 2013; within one year following separation from service.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than December 6, 2015, for the award of service connection for erectile dysfunction have not been met.  38 U.S.C. §§ 5101(a), 5107, 5110 (2012); 38 C.F.R. §§ 3.1(p), 3.104, 3.151, 3.156, 3.160, 3.400, 20.1100 (2017).

2. The criteria for an effective date earlier than December 6, 2015, for the award of SMC pursuant to 38 U.S.C. § 1114(k), for loss of use of a creative organ, have not been met.  38 U.S.C. §§ 5101(a), 5107, 5110 (2012); 38 C.F.R. §§ 3.1(p), 3.104, 3.151, 3.156, 3.160, 3.400, 20.1100 (2017).

3. The criteria for an effective date earlier than June 5, 2012, for the award of service connection for anxiety disorder have not been met.  38 U.S.C. §§ 5101(a), 5107, 5110 (2012); 38 C.F.R. §§ 3.1(p), 3.104, 3.151, 3.156, 3.160, 3.400, 20.1100 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notices in April 2013, October 2014, April 2015 and March 2017.

The record shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examinations of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Earlier Effective Date

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a) (2012).  

Prior to March 24, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1 (p) (2014); see also 38 C.F.R. § 3.1(p) (2017) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  It has been held that intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999). 

1. Erectile Dysfunction and SMC pursuant to 38 U.S.C. § 1114(k)

The Veteran seeks an effective date earlier than December 6, 2015, for the award of service connection for erectile dysfunction.  

A review of the record shows the Veteran filed a service connection claim for hypertension in January 2013.  At an April 2013 VA examination, the Veteran was diagnosed with hypertension and the examiner noted no other pertinent physical findings, complications, conditions, signs or symptoms related to the condition.  Additionally, the Veteran denied any complication related to his hypertension.

The record further shows the Veteran filed a service connection claim for erectile dysfunction on December 6, 2015.  Specifically, the Veteran asserted service connection for a penile condition secondary to his service-connected hypertension.  

As noted above, the effective date of an award of disability compensation shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(b); 38 C.F.R. § 3.400(b)(2).  The evidence provides no legal basis for an effective date earlier than the date the Veteran filed his original claim.  Accordingly, the Board concludes that December 6, 2015 is the proper effective date for the grant of service connection for erectile dysfunction.  As such, the Board additionally concludes that December 6, 2015 is the proper effective date for the SMC for loss of use of a creative organ pursuant to 38 U.S.C. § 1114(k).  

In reaching this decision the Board has considered the doctrine of reasonable doubt. However, the preponderance of the evidence is against the Veteran's claims and the claims are denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

2. Anxiety Disorder

The record shows the Veteran filed a claim for posttraumatic stress disorder (PTSD) on January 11, 2013, within one year following the Veteran's separation from service.  An August 2016 rating decision granted service connection and assigned a 50 percent disability effective June 5, 2012, the day following the Veteran's separation from service.  

As noted above, the effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation. 38 U.S.C. § 5110(b); 38 C.F.R. § 3.400(b)(2).  Accordingly, as the Veteran filed his service connection claim within one year following separation from service and the effective date set is the day following separation from service, the Board finds that the legally correct effective date is June 5, 2012.  There is no legal basis for an earlier effective date.

In reaching this decision the Board has considered the doctrine of reasonable doubt. However, the preponderance of the evidence is against the Veteran's claim and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to an effective date earlier than December 6, 2015 for the award of service connection for erectile dysfunction is denied.

Entitlement to an effective date earlier than December 6, 2015 for the award of SMC pursuant to 38 U.S.C. § 1114(k) is denied.

Entitlement to an effective date earlier than June 5, 2012 for the award of service connection for anxiety disorder is denied.


REMAND

The Board sincerely regrets the delay, however, a remand is necessary and further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A, and to afford the Veteran adequate VA examinations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

1. Erectile Dysfunction

The Veteran is seeking an initial compensable disability rating for his service-connected erectile dysfunction.  The Veteran's erectile dysfunction is currently rated as non-compensable under DC 7522.  Under DC 7522, 20 percent is the sole and maximum schedular rating allowed and requires penile deformity with loss of erectile power.  38 C.F.R. § 4.115b (2017).  

The Veteran was provided a VA examination in January 2016.  The Veteran reported that over the past few years he had experienced penile shrinkage with loose foreskin around the head of the penis.  The examiner noted a diagnosis for erectile dysfunction and that the Veteran was on medication for the condition.  The examiner noted no documentation or complaints or treatment or diagnosis of an external penile disorder or deformity.  However, the examiner noted that she did not conduct an examination the Veteran's penis and no finding as to penile deformity or abnormality was provided.

Therefore, the January 2016 VA examination is inadequate as it prohibits the Board from adequately adjudicating this issue on appeal.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

2. Anxiety Disorder

The Veteran underwent a VA examination in January 2016.  The examiner diagnosed the Veteran with anxiety disorder which was found manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner noted the Veteran was well dressed and well-groomed with no sign of anxiety.  The Veteran was noted to get off subject frequently due to promoting a PTSD diagnosis.  The Veteran reported that he did not like people.  He also reported that he once told his wife that he had a thought of wrecking their vehicle with her as a passenger.  He further endorsed hypervigilance.  In addition, the Veteran reported nightmares, anhedonia and anger with homicidal ideation.  The examiner noted the following symptoms: depressed mood; anxiety; chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; and homicidal ideation without expressed intent.  

In May 2017, the Veteran submitted an affidavit regarding his current psychiatric symptoms.  The Veteran asserted that he consistently experienced symptoms of anxiety, depression, flashbacks, irritability, hostility, difficulty concentrating, memory loss and self-isolation.  He further asserted irrational thinking every day.  The Veteran reported that he completely forgot what he doing several times per day and that he did not fully complete job related tasks as a result.  He also reported that he routinely forgets to perform tasks at home and that he could not remember what happened the day before.  The Veteran also endorsed self-isolation, easy startle effect and disorientation.

In a May 2017 letter, the representative asserted that the Veteran's anxiety disorder more closely approximated a 70 percent disability rating.  In support of this assertion, the representative cited symptoms in the medical record and noted that the Veteran's current symptoms included daily anxiety, depression, flashbacks, irritability, excessive worry, and irrational thinking.  In addition, the representative asserted that the symptoms impacted the Veteran's ability to successfully complete daily tasks, that the Veteran forgot to finish tasks, and that he experienced angry outbursts as work including slamming his hands down on a table during verbal altercations with the public.  The representative further reported symptoms including paranoia, racing thoughts and impulsivity.

In essence, the Veteran and his representative have asserted that the symptomatology of his service-connected anxiety disorder have worsened since the January 2016 VA examination. 

The Board notes that the Veteran receives treatment for his anxiety disorder from his local VA medical center.  A review of the claims file shows that the most recent VA treatment record for anxiety disorder is dated June 2016.  Additionally, a June 2016 VA medical record shows the Veteran reported that his level of motivation to do anything had diminished quite a bit. 

Therefore, the evidence of record includes lay statements noting worsening symptoms and a VA medical record supporting worsening symptoms since the most recent VA examination.  Evidence of a change in the condition or allegation of worsening of the condition renders an examination inadequate for rating purposes.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); see also Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Given the Veteran's assertion that his psychiatric symptoms worsened since his last VA examination, and in further consideration that the medical evidence of record supports this assertion, the Board finds that a new VA examination is necessary to determine the current severity.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Board additionally finds that updated VA treatment records are also necessary to adequately adjudicate this issue on appeal.

3. Obstructive Sleep Apnea

The Veteran asserts entitlement to service connection for OSA.  Specifically, the Veteran asserts that symptoms for his diagnosed OSA began during service, including loud snoring and witnessed periods of apnea.  Alternatively, the Veteran asserts that his OSA is secondary to his service-connected hypertension.

The Veteran underwent a VA examination in July 2016.  The examiner opined that it was "less likely than not (less than 50% probability)" that the OSA was incurred in or caused by an in-service injury, event or illness.  In support of her opinion, the examiner noted that although the Veteran's roommates during active duty service reported symptoms associated with OSA, such reports did not "prove definitively" that the onset of his OSA began during service.  The examiner further noted that known common causes of OSA were obesity and advancing age and that the Veteran had an April 2014 established diagnosis for obesity and OSA.

However, as noted above, the Veteran has asserted entitlement on a secondary basis.  See May 2014 claim.  A review of the July 2016 VA examination report shows the examiner noted the diagnosed hypertension in her rationale ostensibly in support of her finding that other physiological conditions contributed to the onset of the Veteran's OSA.  However, she did not provide an opinion whether the service-connected hypertension caused or aggravated the condition.


The Board further notes that the evidence of record shows that the Veteran's service-connected anxiety disorder has been manifested by chronic sleep impairment including nightmares and talking in his sleep.  Therefore, the Board finds that the evidence of record raises an issue of whether the service-connected anxiety disorder aggravates the diagnosed OSA.

In addition, the examiner appears to have applied the wrong legal standard in support of her negative nexus opinion.  As noted above, the examiner opined that it was less likely than not that the Veteran's OSA was related to service because reports of symptoms during service did not "prove definitively" the onset of the disorder.  Accordingly, the examiner appears to have considered a more strict evidentiary standard, i.e, "definitive evidence" as opposed to "as likely as not."

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr, 21 Vet. App. at 312.  

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his OSA.

Lastly, entitlement to a TDIU is inextricably intertwined with the Veteran's claims on appeal.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and severity of his service-connected erectile dysfunction.  

The examiner should review pertinent documents in the Veteran's claims file and this Remand in connection with the examination.  All indicated studies should be completed, and all pertinent symptomatology and findings must be reported in detail, including whether the Veteran's disability is manifested by a penile deformity.

3. Then, schedule the Veteran for a VA examination with a psychiatrist or a psychologist to determine the current severity of his anxiety disorder.  The examiner should review the evidence associated with the record.  The examiner should identify the nature, frequency, and severities of all current manifestations of the Veteran's anxiety disorder and specify the degree of occupational or social impairment.  The examiner should identify all psychological disorders diagnosed and state whether the symptoms of such disorders can be clearly separated from the symptoms of the service-connected anxiety disorder.  

Examination findings must be reported to allow for evaluation under 38 C.F.R. § 4.130, and the examiner must specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his anxiety disorder.  

4. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of his sleep apnea.  

The examiner should provide the following opinions: 

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran sleep apnea is etiologically related to his active duty service?

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran sleep apnea was caused or aggravated by a service-connected disability, to include anxiety disorder and hypertension?

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

5. Then, readjudicate the claims on appeal, including the claim for a TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


